           Case 18-40698 Doc 39-1 Filed 11/14/18 Entered 11/14/18 11:32:50 Desc Schedule
                    RE: Amended Schedules D E F Matrix and Summary Page 1 of 13
              Fill in this information to identify your case:

 Debtor 1                   Jeremiah T. Flynn,, III
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF MASSACHUSETTS, WORCESTER DIVISION

 Case number           18-40698-CJP
 (if known)
                                                                                                                                                                  Check if this is an
                                                                                                                                                                     amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                   Your assets
                                                                                                                                                                   Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................      $             350,000.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................           $              39,100.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................      $             389,100.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                   Your liabilities
                                                                                                                                                                   Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A,Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                        $             349,740.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of
                                                                                       Schedule E/F.................................                                $              18,000.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of
                                                                                          Schedule E/F............................                                  $              13,376.75


                                                                                                                                     Your total liabilities $                 381,116.75


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 ofSchedule I................................................................................                 $                 6,938.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                            $                 6,838.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
         No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?


               Your debts are primarily consumer debts. Consumer debts are those “         incurred by an individual primarily for a personal, family, or household
                purpose.”11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C.§ 159.

               Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to the
                court with your other schedules.
 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                       page 1 of 2
Software Copyright (c) 2018 CINGroup - www.cincompass.com
         Case 18-40698 Doc 39-1 Filed 11/14/18 Entered 11/14/18 11:32:50 Desc Schedule
                  RE: Amended Schedules D E F Matrix and Summary Page 2 of 13
 Debtor 1     Flynn,, Jeremiah T. III                                                        Case number (if known) 18-40698-CJP

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                             $   4,509.67


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                 0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $            18,000.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                 0.00

       9d. Student loans. (Copy line 6f.)                                                                 $                 0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                 0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                 0.00


       9g. Total. Add lines 9a through 9f.                                                           $             18,000.00




Official Form 106Sum                            Summary of Your Assets and Liabilities and Certain Statistical Information               page 2 of 2
Software Copyright (c) 2018 CINGroup - www.cincompass.com
           Case 18-40698 Doc 39-1 Filed 11/14/18 Entered 11/14/18 11:32:50 Desc Schedule
                    RE: Amended Schedules D E F Matrix and Summary Page 3 of 13
              Fill in this information to identify your case:

 Debtor 1                   Jeremiah T. Flynn,, III
                            First Name                      Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:             DISTRICT OF MASSACHUSETTS, WORCESTER DIVISION

 Case number           18-40698-CJP
 (if known)
                                                                                                                                               Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
        No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B               Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral    Unsecured
 much as possible, list the claims in alphabetical order according to the creditor ’ s name.                Do not deduct the      that supports this     portion
                                                                                                            value of collateral.   claim                  If any
 2.1     Chase Auto Finance                       Describe the property that secures the claim:                 $15,000.00               $17,000.00                   $0.00
         Creditor's Name
                                                  2012 Lexus IS 350

         PO Box 901076                            As of the date you file, the claim is: Check all that
         Fort Worth, TX                           apply.
         76101-2076                                Contingent
         Number, Street, City, State & Zip Code    Unliquidated
                                                   Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
 Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                      Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another         Judgment lien from a lawsuit
  Check if this claim relates to a                Other (including a right to offset)
       community debt

 Date debt was incurred                                    Last 4 digits of account number


 2.2     City of Worcester                        Describe the property that secures the claim:                  $2,740.00             $350,000.00                    $0.00
         Creditor's Name
                                                  6 Reardon St, Worcester, MA
                                                  01606-2581
         Tax Collector
                                                  6 Reardon Street Worcester, MA
         455 Main St Rm 203                       As of the date you file, the claim is: Check all that
         Worcester, MA                            apply.
         01608-1870                                Contingent
         Number, Street, City, State & Zip Code    Unliquidated
                                                   Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
 Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                      Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another         Judgment lien from a lawsuit
  Check if this claim relates to a                Other (including a right to offset)
       community debt

 Date debt was incurred                                    Last 4 digits of account number



Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        page 1 of 2
Software Copyright (c) 2018 CINGroup - www.cincompass.com
           Case 18-40698 Doc 39-1 Filed 11/14/18 Entered 11/14/18 11:32:50 Desc Schedule
                    RE: Amended Schedules D E F Matrix and Summary Page 4 of 13
 Debtor 1 Jeremiah T. Flynn,, III                                                                           Case number (if know)          18-40698-CJP
              First Name                  Middle Name                     Last Name


        Consumer Portfolio
 2.3                                               Describe the property that secures the claim:                   $14,000.00                 $14,000.00           $0.00
        Services
        Creditor's Name
                                                   2015 Mitusbishi Outlander - wife's
                                                   car
                                                   As of the date you file, the claim is: Check all that
        PO Box 57071                               apply.
        Irvine, CA 92619-7071                       Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 Debtor 1 only                                     An agreement you made (such as mortgage or secured
                                                        car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number


 2.4    Selene Finance                             Describe the property that secures the claim:                  $318,000.00                $350,000.00           $0.00
        Creditor's Name
                                                   6 Reardon St, Worcester, MA
                                                   01606-2581
                                                   6 Reardon Street Worcester, MA
        9990 Richmond Ave Ste                      As of the date you file, the claim is: Check all that
        400                                        apply.
        Houston, TX 77042-4546                      Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 Debtor 1 only                                     An agreement you made (such as mortgage or secured
                                                        car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number



 Add the dollar value of your entries in Column A on this page. Write that number here:                                  $349,740.00
 If this is the last page of your form, add the dollar value totals from all pages.
 Write that number here:                                                                                                 $349,740.00

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

         Name, Number, Street, City, State & Zip Code                                               On which line in Part 1 did you enter the creditor?   2.4
         Marinosci Law Group, P.C.
         275 W Natick Rd Ste 500                                                                    Last 4 digits of account number
         Warwick, RI 02886-1161




Official Form 106D                     Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                              page 2 of 2
Software Copyright (c) 2018 CINGroup - www.cincompass.com
           Case 18-40698 Doc 39-1 Filed 11/14/18 Entered 11/14/18 11:32:50 Desc Schedule
                    RE: Amended Schedules D E F Matrix and Summary Page 5 of 13
      Fill in this information to identify your case:

 Debtor 1                   Jeremiah T. Flynn,, III
                            First Name                       Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                       Middle Name                      Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MASSACHUSETTS, WORCESTER DIVISION

 Case number           18-40698-CJP
 (if known)
                                                                                                                                                     Check if this is an
                                                                                                                                                         amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and
case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
        No. Go to Part 2.
       Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor ’ s name. If you have more than two priority unsecured claims, fill out the Continuation Page of Part
       1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                       Total claim          Priority              Nonpriority
                                                                                                                                            amount                amount
 2.1          Internal Revenue Service                             Last 4 digits of account number                           $13,000.00          $13,000.00                     $0.00
              Priority Creditor's Name
                                                                   When was the debt incurred?
              PO Box 7346
              Philadelphia, PA 19101-7346
              Number Street City State ZIp Code                    As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                           Contingent
        Debtor 1 only                                              Unliquidated
         Debtor 2 only                                             Disputed
         Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

         At least one of the debtors and another                   Domestic support obligations
         Check if this claim is for a community debt              Taxes and certain other debts you owe the government
        Is the claim subject to offset?                             Claims for death or personal injury while you were intoxicated
        No                                                         Other. Specify
         Yes




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                 Page 1 of 3
Software Copyright (c) 2018 CINGroup - www.cincompass.com                                                           G29987
           Case 18-40698 Doc 39-1 Filed 11/14/18 Entered 11/14/18 11:32:50 Desc Schedule
                    RE: Amended Schedules D E F Matrix and Summary Page 6 of 13
 Debtor 1 Flynn,, Jeremiah T. III                                                                           Case number (if know)          18-40698-CJP

            Massachusetts Department of
 2.2        Revenue                                               Last 4 digits of account number                           $5,000.00              $5,000.00                   $0.00
            Priority Creditor's Name
            Bankruptcy                                            When was the debt incurred?
            PO Box 9564
            Boston, MA 02114-9564
            Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                          Contingent
        Debtor 1 only                                             Unliquidated
         Debtor 2 only                                            Disputed
         Debtor 1 and Debtor 2 only                              Type of PRIORITY unsecured claim:

         At least one of the debtors and another                  Domestic support obligations
         Check if this claim is for a community debt             Taxes and certain other debts you owe the government
        Is the claim subject to offset?                            Claims for death or personal injury while you were intoxicated
        No                                                        Other. Specify
         Yes
 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
       Yes.
 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of Part
       2.
                                                                                                                                                            Total claim

 4.1        Discover Financial Services                              Last 4 digits of account number                                                                  $13,376.75
            Nonpriority Creditor's Name
                                                                     When was the debt incurred?
            PO Box 6103
            Carol Stream, IL 60197-6103
            Number Street City State ZIp Code                        As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

            Debtor 1 only                                            Contingent
             Debtor 2 only                                           Unliquidated
             Debtor 1 and Debtor 2 only                              Disputed
             At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community                  Student loans
            debt                                                      Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                          report as priority claims
            No                                                       Debts to pension or profit-sharing plans, and other similar debts
             Yes                                                    Other. Specify

 Part 3:       List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Zwicker & Associates                                          Line 4.1 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 80 Minuteman Rd                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Andover, MA 01810-1008
                                                               Last 4 digits of account number


 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 2 of 3
Software Copyright (c) 2018 CINGroup - www.cincompass.com
         Case 18-40698 Doc 39-1 Filed 11/14/18 Entered 11/14/18 11:32:50 Desc Schedule
                  RE: Amended Schedules D E F Matrix and Summary Page 7 of 13
 Debtor 1 Flynn,, Jeremiah T. III                                                                       Case number (if know)     18-40698-CJP
                                                                                                                          Total Claim
                        6a.   Domestic support obligations                                               6a.     $                      0.00
 Total claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                       6b.     $                 18,000.00
                        6c.   Claims for death or personal injury while you were intoxicated             6c.     $                      0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.    6d.     $                      0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                   6e.     $                 18,000.00

                                                                                                                          Total Claim
                        6f.   Student loans                                                              6f.     $                      0.00
 Total claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                      6g.     $                      0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts          6h.     $                      0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount       6i.
                              here.                                                                              $                 13,376.75

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                6j.     $                 13,376.75




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 3 of 3
Software Copyright (c) 2018 CINGroup - www.cincompass.com
          Case 18-40698 Doc 39-1 Filed 11/14/18 Entered 11/14/18 11:32:50 Desc Schedule
                   RE: Amended Schedules D E F Matrix and Summary Page 8 of 13


      Fill in this information to identify your case:

Debtor 1                    Jeremiah T. Flynn,, III
                            First Name                Middle Name          Last Name

Debtor 2
(Spouse if, filing)         First Name                Middle Name          Last Name


United States Bankruptcy Court for the:        DISTRICT OF MASSACHUSETTS, WORCESTER DIVISION

Case number              18-40698-CJP
(if known)
                                                                                                                           Check if this is an
                                                                                                                              amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                      Sign Below


       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


              No

              Yes. Name of person                                                                     Attach Bankruptcy Petition Preparer’  s Notice,
                                                                                                       Declaration, and Signature (Official Form 119)


      Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
      that they are true and correct.

       X /s/ Jeremiah T. Flynn,, III                                       X
             Jeremiah T. Flynn,, III                                           Signature of Debtor 2
             Signature of Debtor 1

             Date       November 14, 2018                                      Date
Case 18-40698 Doc 39-1 Filed 11/14/18 Entered 11/14/18 11:32:50 Desc Schedule
         RE: Amended Schedules D E F Matrix and Summary Page 9 of 13




      Chase Auto Finance
      PO Box 901076
      Fort Worth, TX 76101-2076


      City of Worcester
      Tax Collector
      455 Main St Rm 203
      Worcester, MA 01608-1870


      Consumer Portfolio Services
      PO Box 57071
      Irvine, CA 92619-7071


      Discover Financial Services
      PO Box 6103
      Carol Stream, IL 60197-6103


      Internal Revenue Service
      PO Box 7346
      Philadelphia, PA 19101-7346


      Marinosci Law Group, P.C.
      275 W Natick Rd Ste 500
      Warwick, RI 02886-1161


      Massachusetts Department of Revenue
      Bankruptcy
      PO Box 9564
      Boston, MA 02114-9564
Case 18-40698 Doc 39-1 Filed 11/14/18 Entered 11/14/18 11:32:50 Desc Schedule
         RE: Amended Schedules D E F Matrix and Summary Page 10 of 13




      Selene Finance
      9990 Richmond Ave Ste 400
      Houston, TX 77042-4546


      Zwicker & Associates
      80 Minuteman Rd
      Andover, MA 01810-1008
                                                                           Case 18-40698 Doc 39-1 Filed 11/14/18 Entered 11/14/18 11:32:50 Desc Schedule
                                                                                    RE: Amended Schedules D E F Matrix and Summary Page 11 of 13
                                                                                                               United States Bankruptcy Court
                                                                                                         District of Massachusetts, Worcester Division

                                                                   IN RE:                                                                                  Case No. 18-40698-CJP
                                                                   Flynn,, Jeremiah T. III                                                                 Chapter 13
                                                                                                          Debtor(s)

                                                                                                   AMENDED VERIFICATION OF CREDITOR MATRIX
                                                                   The above named debtor(s) hereby verify(ies) that the attached matrix listing creditors is true to the best of my(our) knowledge.



                                                                   Date: November 14, 2018                Signature: /s/ Jeremiah T. Flynn,, III
                                                                                                                       Jeremiah T. Flynn,, III                                                 Debtor



                                                                   Date:                                  Signature:
                                                                                                                                                                                   Joint Debtor, if any
© 2018 CINgroup 1.866.218.1003 – CINcompass (www.cincompass.com)
Case 18-40698 Doc 39-1 Filed 11/14/18 Entered 11/14/18 11:32:50 Desc Schedule
         RE: Amended Schedules D E F Matrix and Summary Page 12 of 13


                             UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MASSACHUSETTS


    In re                                   Chapter 13

    Jeremiah T. Flynn, III                  Case No. 18-40698-CJP
             Debtor




               UNSWORN DECLARATION AS TO AMENDED SCHEDULE


             I, Jeremiah T. Flynn, III, certify under the penalty of perjury that I have read the

    foregoing Amended Schedules E/F and that the annexed Amended Schedules E/F

    together with the schedules originally filed, are a statement of all my debts and all my

    property in accordance with the Bankruptcy Code, to the best of my knowledge

    information and belief.



                                            /s/ Jeremiah T. Flynn, III
    Dated:   November 13, 2018              __________________________
                                            Jeremiah T. Flynn, III
Case 18-40698 Doc 39-1 Filed 11/14/18 Entered 11/14/18 11:32:50 Desc Schedule
         RE: Amended Schedules D E F Matrix and Summary Page 13 of 13
